186 A.2d 229 (1962)
Rose Margolius REICH, Appellant,
v.
Nathan and Mollie KIRSTEIN, Appellees.
No. 3061.
Municipal Court of Appeals for the District of Columbia.
Argued November 5, 1962.
Decided December 6, 1962.
*230 Bertrand H. Merwin, Washington, D. C., for appellant.
Edgar Parke Reese, Washington, D. C., for appellees.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
QUINN, Associate Judge.
This is an appeal from a finding entered in favor of appellees who brought suit for rent and breach of covenant.
Our Rule 23(a) provides that the statement of proceedings and evidence brought to this court should include such evidence as is necessary to fully and clearly present the rulings of the trial court in which error is claimed. In the record before us we have no such statement. We have stated time and again that it is the duty of the parties to bring to us a record complete and adequate for the purpose of deciding the questions to be argued, and that this duty rests primarily on appellant, who asserts error in the judgment of the trial court. But we have also said that appellee has a duty to see that the record is complete and accurate in order that the judgment in his favor may be sustained. We have gone further and stated that it is the responsibility of the trial judge to aid in the preparation of a complete record, for in accordance with our Rule 25 the statement of proceedings and evidence must be submitted to and approved by the trial court if it is accurate or, if not, the court must assist in making it accurately reflect the trial proceedings so that we may determine whether the rulings of the court were correct. The court ought not approve an incomplete statement of proceedings and evidence. All too often we are confronted with a record hopelessly incomplete. Since the record in this case presents no question for review, the appeal must be dismissed.
It is so ordered.